                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
____________________________________
                                     )
AMERICAN TRUCKING ASSOCIATIONS,      )
INC.; CUMBERLAND FARMS, INC.;        )
M&M TRANSPORT SERVICES, INC.; and    )
NEW ENGLAND MOTOR FREIGHT, INC.,     )
                                     )
     Plaintiffs,                     )
                                     )
          v.                         )   C.A. No. 18-378-WES
                                     )
PETER ALVITI, JR., in his official )
capacity as Director of the Rhode    )
Island Department of Transportation;)
and RHODE ISLAND TURNPIKE AND        )
BRIDGE AUTHORITY,                    )
                                     )
     Defendants.                     )
____________________________________)

                              OPINION AND ORDER

WILLIAM E. SMITH, Chief Judge.

     Before     the     Court    is     Defendants’    Motion    to     Dismiss

(“Defendants’ Motion”), ECF No. 21, to which Plaintiffs have

objected, ECF No. 23.           For the following reasons, Defendants’

Motion is granted.

I.   Factual Background

      In 2016, the Rhode Island General Assembly passed the Rhode

Island Bridge Replacement, Reconstruction, and Maintenance Fund

Act of 2016 (“RhodeWorks Act”), R.I. Gen. Laws § 42-13.1-1 et seq.,

to redress the fact that 23 percent of Rhode Island bridges are

“classified as structurally deficient” and the sources of revenue

on   which    the     state   had     historically    relied    to    fund   its
transportation    infrastructure       are    insufficient     to   fund     the

necessary maintenance and improvements to those bridges. See R.I.

Gen. Laws § 42-13.1-2(2)-(7).          The General Assembly found that

large commercial trucks “cause in excess of seventy percent (70%)

of the damage” to Rhode Island’s roads and bridges but contributed

“less than twenty percent (20%) of the state’s total annual

revenues to fund transportation infrastructure.” R.I. Gen. Laws §

42-13.1-2(8).    The General Assembly also found that, even after

making several changes to the state’s funding strategy, there still

existed a “funding gap between the revenue needed to maintain all

bridges in structurally sound and good condition and the annual

amounts generated by current dedicated revenue sources.” R.I. Gen.

Laws § 42-13.1-2(7).

       To fill this funding gap, the General Assembly passed the

RhodeWorks    Act,     which     authorized     RIDOT    to   collect      tolls

exclusively     from    “large     commercial       trucks”   and   expressly

prohibited RIDOT from collecting similar tolls from any other type

of vehicle, including “passenger cars.” R.I. Gen. Laws § 42-13.1-

4, -5. Under the Act, the Rhode Island Department of Transportation

(“RIDOT”) is vested with the power to determine the locations and

amounts of the tolls, while the Rhode Island Turnpike and Bridge

Authority (“RITBA”) collects the tolls and deposits the revenues

into    a   special    account,    called     the    “Rhode   Island    bridge

replacement, reconstruction, and maintenance fund” (“RI Bridge

                                      2
Fund”),     that    can      be   used   only      to    fund        the        “replacement,

reconstruction,         maintenance,        and    operation         of     Rhode       Island

bridges”; surplus revenues “shall not revert to the general fund

but shall remain” in this special account.                     R.I. Gen. Laws §§ 42-

13.1-4, -9; see also RITBA’s Mot. Intervene 1, ECF No. 16.                                  The

Act imposes a $20.00 daily limit on the amount of tolls that a

truck making a “border-to-border through trip” using I-95 may be

charged.     R.I. Gen. Laws § 42-13.1-4(c).                    In contrast, the Act

imposes a $40.00 daily limit on the amount of tolls that a truck

making other trips may be charged.                R.I. Gen. Laws § 42-13.1-4(d).

     The first toll facilities became active in June 2018 and, at

the time the Complaint was filed, tolls were being collected at

two locations in southwestern Rhode Island on I-95.                             Compl. ¶¶ 61-

62. Plaintiffs—various trucking, transport, and freight companies—

filed a Complaint in July 2018 asking this Court to declare the

tolls unconstitutional and to enjoin their collection.                              Compl. ¶¶

1, 13.     Plaintiffs contend that the tolling regime violates the

Commerce Clause of the U.S. Constitution because (1) it intends to

discriminate       in   favor     of   in-state,        and    against          out-of-state

entities; (2) it has the practical effect of discriminating against

trucks    traveling       in    interstate      commerce;          and   (3)      it   imposes

excessive    costs      on     interstate    vehicles         as    it     is    not   a   fair

approximation of the payers’ uses of the tolled facilities. Compl.

¶¶ 5-7; see U.S. Const. art. I, § 8, cl. 3.

                                            3
      Defendants — Peter Alviti, in his official capacity as the

Director of RIDOT, and RITBA1 — have moved to dismiss on three

grounds.    First, they argue that the tolls constitute “a tax under

State law” as described in the Tax Injunction Act (“TIA”) and,

therefore, the Court lacks subject matter jurisdiction to enjoin

the “assessment, levy or collection” of those tolls.          28 U.S.C. §

1341; Defs.’ Mot. to Dismiss (“Defs.’ Mot.”) 7-25, ECF No. 21.

Second, even if the tolls are not “taxes” under the TIA, they argue

that principles of comity and federalism nonetheless require the

Court to decline to exercise its jurisdiction.            Defs.’ Mot. 25-

30.   Third, Defendants argue that the Eleventh Amendment protects

them from suit.     Defs.’ Mot. 30-38.

II.   Discussion

      A. Tax Injunction Act

      The TIA provides: “The district courts shall not enjoin,

suspend or restrain the assessment, levy or collection of any tax

under State law where a plain, speedy and efficient remedy may be

had in the courts of such State.” 28 U.S.C. § 1341.           The parties

do not dispute that Rhode Island state courts offer a “plain,

speedy    and   efficient   remedy”   for   Plaintiffs’   Commerce   Clause

claims.    Therefore, the only question before the Court is whether

the RhodeWorks tolls constitute “a tax” under the TIA.


      1The Court granted RITBA’s Motion to Intervene as a defendant
(ECF No. 16) on August 17, 2018.
                                      4
     The question presents a close call, one which pits the actual

language of the TIA and the context surrounding its enactment in

the 1930s against several more modern decisions of the First

Circuit that attempt to distinguish between fees and taxes.     “The

Supreme Court has not addressed the precise issue in dispute here,

the means of defining a ‘tax’ for purposes of the Tax Injunction

Act.” See Am. Landfill, Inc. v. Stark/Tuscarawas/Wayne Joint Solid

Waste Mgmt. Dist., 166 F.3d 835, 838 (6th Cir. 1999).        It has,

however, differentiated between a “tax” and a “toll” in other

situations, most notably in its opinion in Sands v. Manistee River

Imp. Co., 8 S.Ct. 113 (1887).    In that case, a Michigan law allowed

private corporations to clean up and improve sections of the

Manistee River and then charge tolls to recoup the costs of that

clean up.   The improvements had to be approved by the governor and

the attorney general; the toll amounts had to be set by an

administrative agency and could only be imposed upon the improved

section of the river based on the distance traveled; and the use

of the improved area had to remain open to all travelers, subject

to their payment of the tolls.    Sands used the improved section of

river to transport his logs downstream but failed to pay the

requisite tolls, leading the plaintiff, Manistee River Import Co.,

to sue for the payment of the delinquent tolls.

     In his defense, Sands argued that the imposition of tolls,

“without notice to the parties interested, or affording them any

                                   5
opportunity of contesting the validity or propriety of such tolls,”

amounted to a deprivation of property without due process in

violation of the Fourteenth Amendment. Id. at 114-15; U.S. Const.

amend. XIV.      Sands further argued that the Michigan statute

allowing for the imposition of tolls violated the Contracts Clause

because a 1787 ordinance provided that navigable waters in the

territory of Michigan would be forever free from taxes, imposts,

and duties.     According to Sands, the ordinance functioned as a

contract between the federal government and the citizens of the

territory and    the imposition of tolls on the Manistee River

amounted to a “tax” in violation of that contract.               Sands, 8 S.

Ct. at 115.

     The Court first held that the tolls did not violate the Due

Process Clause because a toll did not constitute a taking of

property “any more than there is a taking of property from a

traveler in requiring him to pay for his lodgings in a public inn

. . . The tolls exacted from the defendant are merely compensation

for benefits conferred, by which the floating of his logs down the

stream   was   facilitated.”   Id.       It   further   found   that   it   was

impossible to give Sands, or any other citizen “who may have

occasion to use the stream,” notice or opportunity to “present

their views upon the tolls to be charged” because “[s]uch parties

cannot be known in advance.” Id. at 116.



                                     6
      In expounding on why imposing a “toll” did not constitute a

deprivation      of   property   without   due     process,   the     Court

distinguished tolls from taxes, observing that:

              There is no analogy between the imposition of
              taxes and the levying of tolls for improvement
              of highways; and any attempt to justify or
              condemn proceedings in the one case, by
              reference to those in the other, must be
              misleading. Taxes are levied for the support
              of government, and their amount is regulated
              by   its   necessities.       Tolls   are   the
              compensation   for   the   use   of   another’s
              property, or of improvements made by him; and
              their amount is determined by the cost of the
              property,   or   of   the   improvements,   and
              considerations of the return which such values
              or expenditures should yield.

Id. at 115.

      The Court also rejected Sands’ Contracts Clause argument.         It

primarily relied on the fact that the U.S. Constitution preempted

all existing laws, including the 1787 ordinance at issue, and that

Michigan assented to this preemption when it became a state in

1837.   Id. at 116.    However, it took the opportunity to opine that,

even in the absence of preemption, there was a distinction between

“taxes” and “compensation for improvements,” which would defeat

the Contracts Clause claim.        Id. at 117 (“‘By the terms [‘]tax,

impost and duty,[’] mentioned in the ordinance, is meant a charge

for     the    use    of   the   government,     not   compensation     for

improvements.’”) (quoting Huse v. Glover, 119 U.S. 543, 549 (1886))

(emphasis added).


                                     7
      In    the   years    between   the    publication   of    Sands   and   the

enactment of the TIA, a number of state courts similarly concluded

that “tolls” and “taxes” were mutually exclusive. See, e.g., Ruler

v. York County, 139 A. 136 (Pa. 1927) (holding that “[t]olls on

highways are not taxes”) (citing Sands, 123 U.S. at 294); Masters

v. Duval County, 154 So. 172 (Fla. 1934) (holding that “[t]olls

are not taxes” under the Florida Constitution because “tolls are

collected from every one who uses the bridge as a passageway

whether a resident or a nonresident of the taxing unit . . . while

taxes may be levied upon residents or upon property having its

situs in the taxing unit”) (citing Sands, 123 U.S. at 294); People

ex   rel.   Curren   v.    Schommer,   63    N.E.2d   744,   747   (Ill.   1945)

(concluding that “[t]here appears to be a clear cut and definite

distinction between the legal conception of tolls and taxes” and

explaining the difference between the two by reference to Sands);

In re Opinions of the Justices, 120 A. 629, 630 (N.H. 1923)

(holding     that    the    legislature,      which   was      constitutionally

precluded from assessing certain taxes, was within its authority

to impose tolls for use of state highways because “[t]here is no

analogy between the imposition of taxes and the levying of tolls

for improvement of highways”) (quoting Sands, 123 U.S. at 294).

      Additionally, a treatise on the Law of Taxation, published

approximately a decade before the TIA was enacted, differentiated

between tolls and taxes as follows:

                                       8
            A ‘toll’ is a sum of money for the use of
            something,   generally     applied   to   the
            consideration which is paid for the use of a
            road, bridge or the like, of a public nature.
            The term toll, in its application to the law
            of taxation, is nearly obsolete.       It was
            formerly applied to duties on imports and
            exports; but tolls, as now understood, are
            applied most exclusively to charges for
            permission to pass over a bridge, road or
            ferry owned by the person imposing them.
            Tolls are not taxes.    A tax is a demand of
            sovereignty;   a   toll   is   a   demand  of
            proprietorship.

Thomas A. Cooley, The Law of Taxation 77 (Clark A. Nichols ed.,

4th ed. 1924) (emphasis added) (internal citations omitted).

      Although   neither   Sands,   nor   the   subsequent   state   court

cases, nor the Cooley treatise, purport to analyze the meaning of

the term “tax” as it is used in the TIA, these authorities

nonetheless provide compelling evidence that, at the time Congress

enacted the TIA in 1937, it would have understood “taxes” and

“tolls” to be mutually exclusive concepts. “A fundamental canon of

statutory construction is that, unless otherwise defined, words

will be interpreted as taking their ordinary, contemporary, common

meaning.”    Perrin v. United States, 444 U.S. 37, 42 (1979); see

also Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104, 108

(1991) (“[W]here a common-law principle is well established . . .

courts may take it as given that Congress has legislated with an

expectation that the principle will apply except when a statutory

purpose to the contrary is evident.”) (quotation omitted).


                                    9
      Defendants naturally disagree.            They argue that there was not

a clear distinction between “taxes” and “tolls” prior to the

enactment of the TIA, as evidenced by the fact that some cases,

published    immediately        before   and    after    the       TIA   was   enacted,

described certain toll-like exactions as “taxes.”

      First, Defendants contend that, in several cases decided in

the years immediately before and after the enactment of the TIA,

the Supreme Court used the term “tax” to discuss certain tolls

similar to the tolls here.               See Defs.’ Reply 3, ECF No. 25.

However, in all the cases to which Defendants cite, the challenged

exactions were called “taxes” in the enabling legislation and the

Court’s analysis did not appear to turn on the difference between

“taxes” and “tolls.”         See generally Interstate Busses Corp. v.

Blodgett,    276   U.S.    245    (1928)      (addressing      a    Commerce      Clause

challenge to a Connecticut statute imposing a one-cent-per-mile

“excise tax” on vehicles traveling interstate); Continental Baking

Co.   v.    Woodring,     286    U.S.    352    (1932)       (addressing        various

constitutional challenges to a Kansas statute imposing a variety

of    obligations    and        classifications         on   vehicles          traveling

interstate, including a “tax of five-tenths mill per gross ton

mile”); Dixie Ohio Exp. Co. v. State Rev. Comm’n of Ga., 306 U.S.

72 (1939) (addressing a Commerce Clause challenge to the “Georgia

Maintenance Tax Act”).          Defendants’ point is that the Court chose

to describe these so-called “tolls” as taxes because that was what

                                         10
they really were, not because that is what the legislatures chose

to call them.   The point is a fair one inasmuch as the Court could

have found the fees to be tolls regardless of the label.     But these

cases do little to undermine the fundamental distinction between

tolls and taxes found by the Court in the Sands case.

     Second, Defendants contend that, to determine whether an

exaction is a “tax” within the meaning of the TIA (as opposed to

the pre-TIA landscape discussed above), the Court must engage in

the three-pronged test set forth in San Juan Cellular Telephone

Co. v. Pub. Serv. Comm’n of P.R., 967 F.2d 683 (1st Cir. 1992).

That test weighs the characteristics of the challenged assessment

to determine whether it is more akin to a “tax” or a “regulatory

fee.”2   San Juan Cellular, 967 F.2d at 685.

     In San Juan Cellular, the First Circuit laid out a spectrum

of government-imposed assessments, placing the “classic tax” at

one end and the “classic fee” at the other:

           The classic ‘tax’ is imposed by a legislature
           upon many, or all, citizens[,] [and] raises
           money, contributed to a general fund, and spent
           for the benefit of the entire community . . .
           The classic ‘regulatory fee’ is imposed by an
           agency upon those subject to its regulation .
           . . [to] serve regulatory purposes directly by
           . . . deliberately discouraging particular
           conduct by making it more expensive . . . [o]r
           . . . indirectly by . . . raising money placed

     2 A regulatory fee, for purposes of this analysis, is roughly
the same thing as a toll in the sense that it is a fee that has
certain specific characteristics that distinguish it from what we
commonly think of as a tax.
                                 11
          in a special fund to help defray the agency’s
          regulation-related expenses.

Id. at 685.   To determine whether an exaction constitutes a “tax”

or a “regulatory fee,” the court laid out three factors for

consideration: (1) the nature of the entity imposing the exaction;

(2) the scope of the population subject to the exaction; and (3)

whether the revenues from the exaction are expended for general

public purposes, of a sort often financed by a general tax, or

whether the revenues provide more narrow benefits to regulated

individuals and entities and serve to defray the agency’s cost of

regulation.   Id.   at   686.   Although   none   of   these   factors   is

dispositive, in close cases, the First Circuit has instructed

courts to “emphasize the revenue’s ultimate use, asking whether it

provides a general benefit to the public, of a sort often financed

by a general tax, or whether it provides more narrow benefits to

regulated companies or defrays the agency’s costs of regulation.”

Id. at 685.

     The first factor — the nature of the entity imposing the

charge — clearly favors finding the RhodeWorks tolls to be fees or

tolls, and not taxes.     The toll amounts and locations are set by

RIDOT, a government agency, and not by the General Assembly itself.

See Bidart Bros. v. California Apple Comm’n, 73 F.3d 925, 931 (9th

Cir. 1996) (“An assessment imposed directly by the legislature is




                                   12
more       likely    to    be   a   tax   than   an    assessment    imposed   by   an

administrative agency.”).3

           Likewise, the second factor — the nature of the population

subject to the charge — also cuts in favor of finding the tolls to

be akin to fees and not taxes.             The tolls are imposed upon a narrow

class of payors (large commercial trucks) which, by RIDOT’s own

estimates, makes up only 2.5 percent of weekday traffic and 0.8

percent of weekend traffic. Bidart, 73 F.3d at 931 (“An assessment

imposed upon a broad class of parties is more likely to be a tax

than an assessment imposed upon a narrow class.”).                     However, “an

assessment          upon   a    narrow    class       of   parties   can   still    be

characterized as a tax under the TIA” if it serves a revenue-

raising purpose that benefits the community as a whole.                             Id.

(citing Wright v. McClain, 835 F.2d 143, 145 (6th Cir. 1987)

(finding assessments imposed only upon parolees to be “a tax” under

the TIA because the funds were used for purposes that “related

directly to the general welfare of the citizens of Tennessee”)).




       3 However, RIDOT does contract with the State Tax Division
to collect delinquent tolls and, therefore, the collections-
process includes at least one tax-specific actor. See 28 U.S.C.
§ 1341 (“The district courts shall not enjoin, suspend or restrain
the assessment, levy or collection of any tax under State law
. . . .”) (emphasis added); Defs.’ Reply 23, Ex. A – Memorandum of
Understanding Between Rhode Island Division of Taxation and RIDOT.
This Court may consider extrinsic evidence, such as the Memorandum
of Understanding, in determining whether it has jurisdiction. See
Ins. Brokers West, Inc. v. Liquid Outcome, LLC, 241 F. Supp. 3d
339, 342-43 (D.R.I. 2017).
                                            13
But see GenOn Mid-Atlantic, LLC v. Montgomery Cty., Md., 650 F.3d

1021, 1022 (4th Cir. 2011) (finding an “excise tax” to be a “fee,”

despite that it was projected to raise between $11.7 and $17.6

million annually, which would be deposited directly into the

general fund, because the class of payors (a single energy plant)

was too narrow to qualify as a “tax” under the TIA).

      The third factor — whether the revenue is used for general

public purposes that benefit the community as a whole, or for more

limited regulatory purposes that benefit the regulated group and

defray the agency’s costs of administration — suggests the tolls

are   “taxes.”     Although      not    referred          to   as   “taxes”      in   the

authorizing legislation, the tolls were enacted with the express

intention     of   raising    revenues             to     cover     a     longstanding

infrastructure     “funding      gap”        and        are    expected     to    raise

approximately $500 million over ten years. Defs.’ Reply 28; R.I.

Gen. Laws § 42-13.1-2(7); see Wright, 835 F.2d at 144 (“[T]he label

given an assessment by state law is not dispositive of whether the

assessment is a ‘tax under state law.’ Rather, the definition of

the term ‘tax’ is a question of federal law[.]”).                         Even if, as

Plaintiffs argue, this amount constitutes only a small percentage

of Rhode Island’s overall state budget, these truck “tolls” still

serve     a   critical    revenue-raising               purpose     (transportation

infrastructure), that but for their collection, would require the

General   Assembly   to   fund    through          general     revenue.       See     Am.

                                        14
Landfill, Inc. v. Stark/Tuscarawas/ Wayne Joint Solid Waste Mgmt.

Dist., 166 F.3d 835, 840 (6th Cir. 1999) (“The [TIA] makes no

exception for challenges to taxes which constitute a small portion

of a state’s revenue sources rather than a large portion.”).

Additionally, although the revenues from the tolls are deposited

into a special account, not the general fund, the purpose for which

the funds are used is unquestionably a general public purpose that

benefits the community as a whole:            Plaintiffs would be hard-

pressed   to   demonstrate   that   highway    construction   and   bridge

maintenance benefit less than the entire community.

     The First Circuit has held that “the most salient factor in

the decisional mix concerns the destination of the revenues raised

by the impost” and that the “revenue’s ultimate use” is paramount.

San Juan Cellular, 967 F.2d at 685; Cumberland Farms, Inc. v. Tax

Assessor, State of Me., 116 F.3d 943, 947 (1st Cir. 1997) (citation

omitted); see also Am. Landfill Inc., 166 F.3d at 839-40 (holding

that, despite being deposited into a special fund, waste disposal

“assessments”    were   taxes   because   they   were   approved    by   the

legislature, were separate from the permitting fees which provided

payors with the privilege of operation, and served several public

purposes that benefitted the entire community).            The use of a

special fund here is little more than a budgeting device that is

allowing the state to pay for what would otherwise be raised

through general revenue taxation through a separate off-budget

                                    15
fee.    The use of the fund does not change the character of the

fee.

       Moreover,   the   Supreme   Court’s      holding   in   Sands   and   the

analysis of San Juan Cellular are not at odds.                 The holding in

Sands that tolls are not taxes is still good law; and the TIA would

not operate to deprive district courts of jurisdiction in a case

that challenged the constitutionality of an actual toll.                 But for

a fee to be a toll – as conceived by Sands and consistent with the

San Juan Cellular test – it must have certain characteristics:

per Sands, it must be a fee that compensates the owner of something

for use of that thing by another – a ferry, a private highway – or

to compensate a person for certain improvements to property made

by him.   In other words, there is a direct correlation between the

fee or toll and the use of the property.            As stated in the Cooley

treatise above, it is “a demand of proprietorship” not sovereignty.

In contrast, a tax, as the Court said in Sands and the First

Circuit discussed in San Juan Cellular, is essentially a revenue

raising device, a demand of the sovereign.            It is often, but not

always imposed on a broad class of persons but, more importantly,

it supplants other government revenue sources which would be needed

to fund necessities like roads and bridges and the like.

       Here, the facts are clear that the fees, while dubbed “tolls,”

are really a highly targeted and sophisticated tax designed to

fund    infrastructure    maintenance     and    improvements     that     would

                                     16
otherwise need to be paid for by other forms of tax-generated

revenue.   As such, the Court is without jurisdiction under the

TIA; the federal case must be dismissed and ultimately heard in

the courts of Rhode Island.

III. Conclusion

    For the above-stated reasons, Defendants’ Motion to Dismiss

(ECF No. 21) is GRANTED.



IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: March 19, 2019




                              17
